Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15, 18-19, 23, 31, 36, 47-49, 55-56, 62 and 71 are pending.  

Applicant’s election without traverse of Group I (claims 1-15) comprising nanobody of SEQ ID NO: 1 that binds to EIIIB domain of fibronectin and wherein the nanobody is conjugated to a drug as the species of active agent in the reply filed on November 16, 2021 is acknowledged.

Claims 9, 18-19, 23, 31, 36, 47-49, 55-56, 62 and 71 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-8 and 10-15, drawn to a composition, comprising a particular nanobody and a composition comprising a said nanobody that read on SEQ ID NO: 1 wherein the nanobody binds to EIIIB domain of fibronectin and is conjugated to a drug as the species of active agent, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/621,811, filed January 25, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings were received on April 8, 2019.  These drawings are acceptable.

Specification
The substitute specification filed on April 8, 2019 has been entered.
The disclosure is objected to because of the following informalities: Fig. 1A and 2B contain sequences that are not identified by SEQ ID NO: either in the figure or in the Brief Description of the Figures.  It is not clear if these sequences have been included in the sequence listing.  Applicant is required to either amend the Figures with the corresponding Sequence Identifiers or alternatively Applicant may amend the Brief Description of the Figures with the corresponding Sequence Identifiers. See 37 C.F.R. §§ 1.821-1.825. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). 
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly,43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Claim 1 encompasses a composition, comprising any nanobody which is specific for and binds directly to any diseased state extracellular matrix (ECM) epitope, wherein the diseased state ECM epitope is present in greater amounts in a diseased tissue than in a normal tissue, and wherein the nanobody is conjugated to any active agent.

Claim 3 encompasses the composition of claim 1, wherein the active agent is linked to C-terminus of the nanobody.
Claim 4 encompasses the composition of 
Claim 5 encompasses the composition of claim 4, wherein the imaging probe is selected from fluorophores, immuno-histochemical tracers, PET tracers, NIR probes, SPECT, Magnetic particle imaging and radio-isotopes. 
Claim 6 encompasses the composition of 
Claim 7 encompasses the composition of 
Claim 8 encompasses the composition of 
Claim 10 encompasses the composition of claim 1, wherein the nanobody comprises a sequence set forth in SEQ ID NOs: 1-4 and their derivatives with a sequence similarity to the original sequences.
Claim 11 encompasses a composition, comprising a peptide comprising a sequence set forth in SEQ ID NOs: 1-4 or any fragment thereof and a pharmaceutically acceptable carrier.
Claim 12 encompasses the composition of claim 11, wherein the peptide is conjugated to any active agent.
Claim 13 encompasses the composition of claim 11, wherein the peptide is a monoclonal antibody, a humanized antibody, a chimeric antibody, a human antibody, or antibody fragment.

Claim 15 encompasses the composition of claim 11, comprising a nanobody comprising a sequence set forth in SEQ ID NOs: 1-4 or fragment thereof and a pharmaceutically acceptable carrier.
Regarding number of species, the specification discloses just six camel VHH (nanobodies) that bind to fibronectin in the extracellular matrix, see Fig. 1A, Table 2, in particular.  The NJB2 nanobody (VHH) binds to an epitope in the EIIIB domain of fibronectin in the extracellular matrix, see p. 7.  The NJB2 comprises the amino acid sequence of SEQ ID NO: 1.  The specification discloses the VHH NJB2 is labeled with 64Cu to detect orthotopic primary and lung metastasis for PET-CT imaging, see p. 8.  The specification also discloses anti-tenascin C VHH antibodies NJT3, NJT4 and NJT6 comprising the amino acid sequence set forth in SEQ ID NO: 2, 3 and 4, respectively.  The anti-tenascin C VHH antibodies are labeled with 64Cu to detect orthotopic primary tumors and lung metastases, see Fig. 14A-14B. 
However, the specification does not describe the structure-identifying information, e.g., amino acid sequence about the claimed nanobodies that bind to diseased state extracellular matrix epitope conjugated to any active agent, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed composition comprising nanobodies conjugated to any active agent themselves.
The legal standard for written description of antibodies has been recently reviewed in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co. 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Most significant to the present case, the Court held that the idea that written description of an antibody can be satisfied by the disclosure of a newly characterized antigen “flouts basic legal principles of the written description requirement” as it “allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen... And Congress has not created a special written description requirement for antibodies” (Amgen at page 1362).
As in Amgen, the pending claims of the instant case attempt to describe a genus of nanobodies by describing something that is not nanobodies, i.e. the antigen diseased state extracellular matrix (ECM) epitope (claim 1) or epitope in EIIIA domain (claim 8) of fibronectin to which the nanobodies bind. Also analogous to Amgen, the fact that antigenic structures are known in detail would enable one of skill in the art to make VHH antibodies meeting the binding limitations of the claims. As noted in Amgen, however, this is not enough to meet the written description requirement.
In AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014), a claim drawn to a genus of antibodies having a recited binding affinity and binding specificity to a fully characterized antigen was found to be invalid for lack of written description such that it was not infringed by a subsequently disclosed antibody having all of the recited functional characteristics but a completely different structure (amino acid sequence). The Court held:
“It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date... The asserted claims every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara®, whereas the patents do not describe representative examples to support the full scope of the claims. (AbbVie, 759 F.3d at 1298; 111 USPQ2d at 1791) (emphasis added).
Thus, the Amgen and the AbbVie decisions each support the finding that the detailed knowledge of one VHH structure does not reliably predict the structure of other VHH antibodies that bind to the same epitope and have the same effects.  Here no structure-function relationship is established for epitope in EIIIA of fibronectin in the diseased state extracellular matrix, let alone conjugated to any active agent.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of just six nanobodies that binds to just EIIIB epitope of fibronectin in ECM cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
Regarding nanobody binds the diseased ECM epitope with a binding affinity in the nM to sub-pM range (claim 7), the specification does not describe the structure, e.g., amino acid sequence of VHH that 
Regarding derivatives with a sequence similarity to the original sequences (claim 10), it is not clear if the original sequences are SEQ ID NO: 1-4.  Even assuming the original sequences are SEQ ID NO: 1-4, the specification does not teach where and what amino acids within the full-length sequence of which VHH as set forth in SEQ ID NO: 1 to 4 to be substituted, deleted, added or a combination thereof such that the derivatives maintain structural conformation and binding specifically to ECM for the claimed composition. 
Regarding fragment thereof (claims 11 and 15) or antibody fragment (claim 13), the term “fragment” could be as little as a single amino acid.  Neither the art nor the specification teaches any fragment of VHH is able to bind to the antigen.   Amending the claims to recite the antigen-binding fragment thereof would obviate this rejection. 
Regarding the fragment is a CDR (claim 14), neither the specification nor the art teach single CDR maintains structural conformation of VHH, much less binding specifically to EIIIB epitope of fibronectin in the diseased extracellular matrix. 
The art is highly unpredictable because in the antibody context even a one amino acid difference can have significant effects such as changing binding specificity, and camelid VHH, although containing only a single variable domain, are highly diverse, leading to a broad structural repertoire of the antigen-binding loops and such VHHs are even extensively diversified by somatic mutations processes (Nguyen, EMBO Journal, 19(5), 2000, pp. 921-930.  
Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all 11-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a composition comprising a conjugated nanobody which is specific for extracellular matrix EIIIA epitope of fibronectin wherein the nanobody comprises the amino acid sequence of SEQ ID NO: 1 and wherein the nanobody is conjugated to an imaging probe or a drug and (2) a composition comprising a conjugated nanobody which is specific for tenascin C wherein the nanobody comprises the amino acid sequence of SEQ ID NO: 2, 3 or 4, and wherein the nanobody is conjugated to an imaging probe or a drug, does not reasonably provide enablement for a composition as set forth in claims 1-8 and 10-15. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claim 2 encompasses the composition of claim 1, wherein the active agent is linked to N-terminus of the nanobody.
Claim 3 encompasses the composition of claim 1, wherein the active agent is linked to C-terminus of the nanobody.
Claim 4 encompasses the composition of 
Claim 5 encompasses the composition of claim 4, wherein the imaging probe is selected from fluorophores, immuno-histochemical tracers, PET tracers, NIR probes, SPECT, Magnetic particle imaging and radio-isotopes. 
Claim 6 encompasses the composition of 
Claim 7 encompasses the composition of 
Claim 8 encompasses the composition of 
Claim 10 encompasses the composition of claim 1, wherein the nanobody comprises a sequence set forth in SEQ ID NOs: 1-4 and their derivatives with a sequence similarity to the original sequences.
Claim 11 encompasses a composition, comprising a peptide comprising a sequence set forth in SEQ ID NOs: 1-4 or any fragment thereof and a pharmaceutically acceptable carrier.

Claim 13 encompasses the composition of claim 11, wherein the peptide is a monoclonal antibody, a humanized antibody, a chimeric antibody, a human antibody, or antibody fragment.
Claim 14 encompasses the composition of claim 14, wherein the fragment thereof is any CDR.
Claim 15 encompasses the composition of claim 11, comprising a nanobody comprising a sequence set forth in SEQ ID NOs: 1-4 or fragment thereof and a pharmaceutically acceptable carrier.
Regarding number of species, the specification discloses just six camel VHH (nanobodies) that bind to fibronectin in the extracellular matrix, see Fig. 1A, Table 2, in particular.  The NJB2 nanobody (VHH) binds to an epitope in the EIIIB domain of fibronectin in the extracellular matrix, see p. 7.  The NJB2 comprises the amino acid sequence of SEQ ID NO: 1. The VHH NJB2 is labeled with 64Cu to detect orthotopic primary and lung metastasis for PET-CT imaging, see p. 8.  The specification also discloses anti-tenascin C VHH antibodies NJT3, NJT4 and NJT6 comprising the amino acid sequence set forth in SEQ ID NO: 2, 3 and 4, respectively.  The anti-tenascin C VHH antibodies are labeled with 64Cu to detect orthotopic primary tumors and lung metastases, see Fig. 14A-14B. 
However, the specification does not teach the structure-identifying information, e.g., amino acid sequence about the claimed nanobodies or structure common to the members of the genus so the one of skill in the art can make and use the claimed nanobodies themselves that binds directly to any diseased state extracellular matrix (ECM) epitope, such as epitope in EIIIA domain of fibronectin without undue experimentation.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al (Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892) 
Similarly, Edwards et al (J Mol Biol 334(1): 103-118, 2003; PTO 892) find that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Regarding nanobody binds the diseased ECM epitope with a binding affinity in the nM to sub-pM range (claim 7), the specification does not teach the structure, e.g., amino acid sequence of VHH that correlated with binding to all diseased ECM epitope with a particular binding affinity in the nM or sub-pM range.  It cannot be predicted which nanobody out of the entire universe of nanobody would be capable of binding to which epitope of ECM that has the claimed binding affinity in the nM to sub-pM range.  Thus, the functional definition (i.e., in the nM to sub-pM) cannot be correlated with the disclosed structures for making and using such.
Regarding derivatives with a sequence similarity to the original sequences (claim 10), it is not clear if the original sequences are SEQ ID NO: 1-4.  Even assuming the original sequences are SEQ ID NO: 1-4, the specification does not teach where and what amino acids within the full-length sequence of which VHH to be substituted, deleted, added or a combination thereof such that the derivatives maintain structural conformation and binding specifically to ECM. 
Regarding fragment thereof (claims 11 and 15) or antibody fragment (claim 13), the term “fragment” could be as little as a single amino acid.  Neither the art nor the specification teaches any fragment of VHH is able to bind to the antigen.   Amending the claims to recite the antigen-binding fragment thereof would obviate this rejection. 

The art is highly unpredictable because in the antibody context even a one amino acid difference can have significant effects such as changing binding specificity, and camelid VHH, although containing only a single variable domain, are highly diverse, leading to a broad structural repertoire of the antigen-binding loops and such VHHs are even extensively diversified by somatic mutations processes (Nguyen, EMBO Journal, 19(5), 2000, pp. 921-930.  
The art teach that amino acid substitutions with framework residues and antibody binding is unpredictable.  For example, Wu et al., (J Mol Biol 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-7 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Vanlandschoot et al (US2011/0294982, published Dec 1, 2011; PTO 892). 
Regarding claims 1-6, Vanlandschoot teaches composition (see para. [0002], [0022]) comprising polypeptide or nanobody (aka VHH such as H6, see para.[0062] to [0070], [0404], [0406]), [0498]) that binds to extracellular matrix (see para. [0819]) of integrins that is involved in the pathogenesis of many disease states such as inflammatory disease or autoimmune disease or tumor metastasis, angiogenesis, see para. [0007], [0008], [0011], [0012]. [0019].   The reference nanobody is conjugated or linked to its amino acid terminal end or its carboxy terminal end (see para. [0626]) an active agent such as biotin, streptavidin, a carrier, a reporter, a diagnostic system (see para. [0615]) or fluorescent labels, phosphorescent labels, chemiluminescent labels, bioluminescent labels, radio-isotopes as per claims 5-6, metals, metal chelates, metallic cations, chromophores and enzymes moieties that can be detected using NMR or ESR spectroscopy, (see para. [0612]).  Vanlandschoot teaches the small size nanobody can penetrate or cross a biological barrier such as a cell membrane, a cell layer such as a layer of epithelial cells, a tumor including solid tumors, or the blood-brain-barrier. Examples of such nanobodies that are directed towards specific cell-surface proteins, markers or epitopes of the desired organ, tissue or cell (for example cell-surface markers associated with tumor cells), see para. [0657]. 
Regarding claim 6, the nanobodies may also be linked to toxin (drug) or to a toxic residue or moiety. Examples of toxic moieties, compounds or residues which can be linked to a Nanobody or cytotoxic compound are known to the skilled person in the prior art, see para. [0616].
Regarding claim 7, Vanlandschoot teaches that the nanobody binds to integrins with an affinity less than 500 nM, preferably less than 200 nM, more preferably less than 10 nM, such as less than 500 pM, see para. [031] to [0035].   Specific binding of an antigen-binding protein to an antigen or antigenic determinant can be determined in any suitable manner known per se, including, for example, Scatchard analysis and/or competitive binding assays, such as radioimmunoassay (RIA), enzyme immunoassays 
Thus, the reference teachings anticipate the claimed invention. 

Claims 1-6 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Peterson et al (Thesis, published January 12, 2017; PTO 892). 
Regarding claims 1-3, 8, Peterson teaches a composition comprising nanobody or VHH which specifically binds directly to EIIIA epitope of fibronectin (see p. paragraph bridging p. 22 and 23), a member of the extracellular matrix that contributes to the metastatic cascade, see entire document, p. 7, 9, p. 25-47.  The VHH would be use for imaging syngeneic breast cancer, see p. 48. 
Regarding claims 1, 4-5, Peterson teaches the EIIIA specific VHH is conjugated to an active agent such as fluorophore, (aka imaging probe) see p. 48, in particular.  Alternatively, the radiolabeled VHH can be used to assess biodistribution through radioactivity quantification to localize tumors (see p. 49) 
Regarding claim 6, Peterson teaches the EIIIA specific VHH is conjugated to diphtheria toxin (aka drug), see p. 50. 
Thus, the reference teachings anticipate the claimed invention.  
Conclusion
	SEQ ID NO: 1-4 are free or prior art.  

No claim is allowed.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644